In proceedings, inter alia, for leave to file a late affidavit of claim with the Motor Vehicle Accident Indemnification Corporation, the said corporation appeals from an order of the Supreme Court, Queens County, dated January 24, 1977, which, after a hearing, inter alia, permitted petitioner to file a claim against it nunc pro tunc. Order affirmed, with costs to Allcity Insurance Co. payable by appellant. Under the circumstances of this case, Special Term was justified in holding that the cancellation of the automobile insurance policy was effective as of August 5, 1975, notwithstanding the fact that the notice of cancellation was never filed with the Commissioner of Motor Vehicles. It is no longer necessary to file a notice of cancellation of an automobile insurance policy, either under secion 576 (subd 1, par [g]) of the Banking Law (by a premium finance company) or under section 313 of the Vehicle and Traffic Law (by the insurer) (see Allstate Ins. Co. v Chapman, NYLJ, April 17, 1974, p 21, col 3; cf. Capra v Lumbermens Mut. Cas. Co., 31 NY2d 760, 762). The filing by the insurer is not required by virtue of the implementation of the insurance identification card system, effective June 1, 1972 (15 NYCRR 32.1). Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.